Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 5/10/2022 has been entered. Claims 1-10 remain pending in this application. Applicant’s amendments have overcome each and every objection and rejection set forth in the non-final office action mailed 2/10/2022.
Claim 1 is allowable. Claim 8, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II, as set forth in the Office action mailed on 2/10/2022, is hereby withdrawn and claim 8 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 1 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claim 1, Reiner (US PGPub 2008/0269652), the closest prior art of record, discloses a massage device comprising a control unit that includes a massage pattern analysis unit that analyzes information about the massage pattern to adjust the frequency of a binaural beat on the basis of the massage pattern analysis information. Reiner does not disclose “wherein the massage pattern analysis information includes time data of the massage pattern; an audio analysis unit configured to analyze the sound provided to the user to generate sound analysis information, wherein the sound analysis information includes time data of the sound; and an audio optimization unit configured to analyze the time data of the massage pattern analysis information and the time data of the sound analysis information, determine one or more time points at which at least one of the massage pattern or the sound is changed, and change a volume of the sound and a frequency of the binaural beat at the determined one or more time points” and it would not be obvious to modify Reiner with such a feature. Reiner adjusts the massage pattern and the audio in accordance with bio-signals received from sensors attached to the user that indicate the state of relation the user is experiencing. Reiner does not teach analyzing the massage pattern to determine a time point at which the massage pattern is changed or analyzing the audio to determine a time point at which the audio changes and it would not have been obvious to add this feature since Reiner relies on sensor signals to adjust the massage program. Further, it would not have been obvious to adjust the volume and frequency of the binaural beat on the based on points where the massage pattern or audio is changed because Reiner changes these parameters based on the sensor signals. Further, none of the prior art suggests this feature of adjust the volume and frequency of the binaural beat on the based on points where the massage pattern or audio is changed and instead teaches adjusting the massage pattern to synchronize with preset audio.
Accordingly, claim 1 patentably defines over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Werle (US 5,553,148) which discloses a chair system for syncing vibrations with audio; Cheng (US 5,807,287) which discloses a massage apparatus that generates vibrations according to received audio signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785